Filed 07/09/19                             Case 17-02091                                        Doc 268
0
~~
                                                                          • FILED
       1                              NOT FOR PUBLICATION
                                                                           JUL 9 201 9
       2                         UNITED STATES BANKRUPTCY COURT
                                                                    UNrTED STATES BANKRUPTCY
                                                                                        CALIF
       3                         EASTERN DISTRICT OF CALIFORNIA

       4
           In re:                                   Case No. 15-29573-B-13
       5
           SAUNDRA BATTAGLIA,                       Adversary No. 17-2091
       6
                                                    DC No. BMV-9
       7                      Debtor(s).
       8
           SAtJNDRA BATTAGLIA,
       9
      10                    Plaintiff(s),
      11   V.


      12 THE BANK OF NEW YORK MELLON fka
          THE BANK OF NEW YORK AS TRUSTEE
      13 FOR THE CERTIFICATE HOLDERS OF
          THE CWABS, INC., ASSET-BACKED
      14  CERTIFICATES, SERIES 2005-3,
          and SELECT PORTFOLIO SERVICING,
      15  INC.,
      16
                            Defendant(s).
      17

      18
                 MEMORANDUM DECISION GRANTING DEFENDANTS' MOTION FOR SUMMARY
      19         JUDGMENT ON THE FIRST, SECOND, AND FOURTH CAUSES OF ACTION

      20           The court has before it a Motion for Summary Judgment or, in
      21 the Alternative, Partial Summary Judgment filed by defendants The
      22 Bank of New York Mellon FKA the Bank of New York as Trustee for
      23 the Certificate Holders of the CWABS, Inc., Asset-Backed
      24 Certificates, Series 2005-3, and Select Portfolio Services, Inc.'
      25 Adv. Dkts. 222-229. Defendants move for summary judgment on the
      26 first, second, and fourth causes of action remaining in the
      27
      28        1 Bank of America, N.A., was also initially named as a

           defendant. It was dismissed on December 11, 2017. Adv. Dkts.
           60, 63.
Filed 07/09/19                        Case 17-02091                          Doc 268



       1 second amended complaint. 2 Alternatively, defendants request

       2 partial summary judgment on the punitive damage claim also

       3 alleged in the second amended complaint. Plaintiff Saundra

       4 Battaglia has filed an opposition to the motion. Adv. Dkts. 235-

       5 245. Defendants filed a reply. Adv. Dkts. 251-252.

       6         The court takes judicial notice of the docket in this
       7 adversary proceeding and in the parent Chapter 13 case. See Fed.

       8 R. Evid. 201. Defendants have also filed a Request for Judicial
       9 Notice. Adv. Dkt. 226. So too has plaintiff. Adv. Dkt. 236.
      10 Defendants object to plaintiff's request for judicial notice.

      11 Adv. Dkt. 254. Plaintiff objects to two documents included in
      12 defendants' request for judicial notice. Adv. Dkt. 226. The
      13 parties' objections are addressed below.
      14         The motion was heard on July 9, 2019. Appearances were
      15 noted on the record.
      16         The court has reviewed and considered the motion,
      17 opposition, reply, and all related declarations and exhibits.
      18 The court has also heard and considered the arguments and

      19 statements of counsel made on the record in open court. Findings
      20 of fact and conclusions of law are set forth below. See Fed. R.
      21 Civ. P. 52(a); Fed. R. Bankr. P. 7052.
      22
      23   Introduction

      24         This is an action by plaintiff against defendants for
      25 alleged willful violation(s) of the automatic stay of 11 U.S.C. §
      26
      27        The third cause of action was dismissed with prejudice by
                 2

          an order entered on May 23, 2018. Adv. Dkts. 132, 134.
      28 Plaintiff did not appeal that dismissal.

                                          - 2 -
Filed 07/09/19                           Case 17-02091                         Doc 268



       1 362 (a), damages, including punitive damages, under § 362(k) (1),
       2 and for alleged unfair business practices under California
       3 Business & Professions Code § 17200. Plaintiff contends that
       4 defendants willfully violated the automatic stay by conducting a

       5 nonjudicial foreclosure sale of her residence at 15935 D Street,
       6 Meridian, California ("Property"), after she filed a petition for

       7 relief under Chapter 13 of the Bankruptcy Code and despite

       8 knowing that a bankruptcy petition was filed. Plaintiff also
       9 accuses defendants of engaging in deceitful conduct.

      10           Defendants do not dispute they foreclosed on the Property
      11 postpetition. Defendants also do not dispute they were aware of
      12 plaintiff's bankruptcy case when they foreclosed on the Property.
      13 Defendants assert that plaintiff had no interest in the Property
      14 when she filed her bankruptcy petition and so plaintiff had no
      15 interest in the Property that became property of the estate
      16 protected by the automatic stay when she filed her bankruptcy
      17 petition. Under those circumstances, defendants assert that the

      18 postpetition foreclosure was not (and could not have been) an act
      19 or attempt to obtain, possess, exercise control over, or enforce
      20 a lien against property of the estate in violation of § 362 (a).
      21            For the reasons explained below, the court agrees with
      22   I   defendants and therefore will grant defendants' motion for
      23 summary judgment. Judgment on all remaining causes of action in
      24 the second amended complaint will be entered for defendants and
      25 against plaintiff. Defendants' alternative request for summary
      26 judgment on the punitive damage claim will be denied as moot.
      27
      28

                                             - 3 -
Filed 07/09/19                        Case 17-02091                             Doc 268



       1   Procedural Background

       2         Plaintiff filed the complaint that initiated this adversary

       3 proceeding on May 30, 2017. Adv. Dkt. 1. That initial complaint
       4 alleged two causes of action- both under § 362. Id. The
       5 complaint was served on defendants on July 5, 2017. Adv. Dkt. 9.

       6         Defendants moved to dismiss the initial complaint on July

       7 14, 2017. Adv. Dkts. 14-18. More precisely, defendants moved to

       8 dismiss the complaint "pursuant to Federal Rule of Civil
       9 Procedure 12(b) (6), without leave to amend[,]" Adv. Dkt. 16 at
      10 1:16, and "with prejudice." Id. at 6:15. The court denied
      11 defendants' motion to dismiss in an order entered on August 18,
      12 2017. Adv. Dkt. 29.
      13         Plaintiff thereafter filed a first amended complaint on
      14 September 29, 2017. Adv. Dkt. 34. In addition to the two
      15 original § 362 causes of action, the first amended complaint
      16 alleged a state law intentional misrepresentation claim in the

      17 third cause of action and an unfair business practices claim in
      18 the fourth cause of action. Id. Defendants were served with the
      19 first amended complaint on October 2, 2017. Adv. Dkt. 38.
      20         Defendants moved to dismiss the first amended complaint on
      21 October 30, 2017. Adv. Dkt. 40. As to all causes of action
      22 alleged in the first amended complaint, non-core state law claims
      23 included, defendants moved to dismiss "pursuant to Federal Rule

      24 of Civil Procedure 12(b) (6), without leave to amend[,]" Adv. Dkt.
      25 42:22-23, and requested that "the Court dismiss Plaintiff's
      26 Amended Adversary Complaint, with prejudice." Id. at 20:6-7.
      27         On December 21, 2017, the court entered an order granting in
      28 part and denying in part defendants' motion to dismiss the first

                                          - 4 -
Filed 07/09/19                          Case 17-02091                             Doc 268



       1 amended complaint. Adv. Dkt. 75. The motion was granted with
       2 leave to amend the intentional misrepresentation claim alleged in

       3 the third cause of action, denied as to the automatic stay
       4 violation claims alleged in the first and second causes of

       5 action, and denied as to the unfair business practice claim

       6 alleged in the fourth cause of action.

       7         The court granted plaintiff leave to file a second amended

       8 complaint by December 29, 2017, as to the dismissed intentional
           misrepresentation claim. .        Plaintiff filed the second amended
      10 complaint on December 29, 2017, Adv. Dkt. 77, and defendants were
      11 served with it on January 3, 2018. Adv. Dkt. 80. The second
      12 amended complaint re-alleged the same four causes of action that

      13 were alleged in the first amended complaint.
      14         Meanwhile, on January 3, 2018, defendants filed a Notice of
      15 I Non-Consent To Final Orders which states as follows:
      16         Defendants, THE BANK OF NEW YORK MELLON FKA THE BANK OF
                 NEW YORK AS TRUSTEE FOR THE CERTIFICATE HOLDERS OF THE
      17         CWABS, INC., ASSET-BACKED CERTIFICATES, SERIES 2005-3
                 and SELECT PORTFOLIO SERVICING, INC., hereby provide
      18         notice that they respectfully do not consent to entry
                 of final orders by the Court in (a) any non-core
      19         proceedings, or (b) core proceedings, to the extent it
                 is determined that the Court, absent consent of the
      20         parties, cannot enter final orders or judgments
                 consistent with Article III of the United States
      21         Constitution.
      22 lAdy. Dkt. 79 at 2:1-7. The court deferred ruling on defendants'
      23 notice until the time of trial. Adv. Dkts. 133, 135.
      24         The following day, January 4, 2018, defendants filed a
      25 notice of appeal and a motion for leave to appeal with the Ninth
      26 Circuit bankruptcy appellate panel. Adv. Dkts. 83-90, 101. The
      27 bankruptcy appellate panel denied leave and dismissed defendants'
      28 interlocutory appeal on March 15, 2018. Adv. Dkt. 111.

                                            - 5 -
Filed 07/09/19                        Case 17-02091                             Doc 268



       ii        Then again, on April 24, 2018, defendants moved to dismiss

       2 the intentional misrepresentation claim alleged in the third

       3 cause of action of the second amended complaint with the

       4 suggestion that dismissal be with prejudice and without leave to

       5 amend. Adv. Dkt. 119 at 4:18-21. The court heard the motion to

       6 dismiss on May 22, 2018, granted it on the basis that plaintiff
       7 could not establish the reliance element of the intentional

       8 misrepresentation claim, and dismissed the intentional
       9 misrepresentation claim with prejudice in an order filed on May
      10 23, 2018. Adv. Dkt. 134. Defendants answered the second amended

      11 complaint, the operative complaint in this adversary proceeding,

      12 on May 29, 2018. Adv. Dkt. 136.

      13
      14    Undisputed Facts

      15         In March of 2004, plaintiff and her then husband, Kevin
      16 Heimburger ("Mr. Heimburger"), acquired a fee interest in the
      17 Property, Adv. Dkt. 226, Ex. 1 at ¶ 7, which they held as joint
      18 I tenants. Id., Ex. 2 at Ex. A.
      19         In August of 2004, plaintiff obtained a $30,000.00 loan from
      20 John Roth ("Mr. Roth") and signed a deed of trust which, without
      21 condition, restriction, or limitation, granted Mr. Roth her
      22 interest in the Property as security for the loan ("DOT 1 11 ).
      23 Adv. Dkt. 226, Ex. 1 at ¶ 8; Id., Ex. 2 at Ex. B; see also Adv.
      24 Dkt. 238 at ¶IJ 1, 14, 27.
      25         In January of 2005, plaintiff and Mr. Heimburger obtained a
      26 $318,750.00 loan from Countrywide Home Loans and, in connection
      27 with that loan, signed a deed of trust which granted MERS as
      28 Countrywide's nominee an interest in Mr. Heimburger's legal

                                           - 6 -
Filed 07/09/19                         Case 17-02091                              Doc 268



       1 interest in the Property ("DOT 2 11 ). Adv. Dkt. 226, Ex. 1 at ¶ 9

       2 (document authentication) ; Id.,    Ex. 2 at Ex. C ("Borrower

       3 understands and agrees that [the beneficiary] holds only legal

       4 title to the interest granted by Borrower in this Security
       5 Instrument[.]"); see also Adv. Dkt. 238 at ¶j 2, 15, 28.

       6         Plaintiff and Mr. Heimburger eventually divorced and, in the

       7 course of their divorce proceeding, they entered into a January

       8 2010 court-approved Marital Settlement Agreement ("MSA"). Adv.

       9 Dkt. 226, Ex. 1 at ¶ 10; Id., Ex. 2 at Ex. D; see also Adv. Dkt.
      10 238 at ¶j 6-7, 19-20, 32-33. The MSA granted plaintiff the

      II   Property as her sole and separate property. Adv. Dkt. 226, Ex. 1

      12 at ¶ 11; Id., Ex. 2 at Ex. D. The MSA was never recorded. Adv.
      13 Dkt. 238 at ¶ 7; see also Adv. Dkt. 238 at 3, ¶J 6-7, 19-20,
      14 32-33.
      15         Meanwhile, in July of 2011, DOT 2 and the corresponding
      16 promissory note were transferred and assigned to defendants.

      17 Adv. Dkt. 226, Ex. 1 at ¶ 12; Id., Ex. 2 at Ex. E; see also Adv.
      18 Dkt. 238 at 2, ¶ 4, 17, 30.
      19         Mr. Roth conducted a nonjudicial foreclose sale under DOT 1
      20 on or about September 6, 2011, and a trustee's deed was
      21 thereafter recorded on or about September 13, 2011. Adv. Dkt.
      22 226, Ex. 1 at ¶ 13; Id., Ex. 2 at Ex. F; see also Adv. Dkt. 238
      23 at ¶j 5, 18, 31. That foreclosure extinguished plaintiff's
      24 interest in the Property and vested it in Mr. Roth. Adv. Dkt.
      25 226, Ex. 1 at ¶ 13. A little over a week later, on September 22,
      26 2011, Mr. 1-leimburger quitclaimed whatever interest he then held
      27 in the Property to Mr. Roth.          , Ex. 1 at ¶ 14; Ex. 2 at Ex. G.
      28         Over four years later, on December 11, 2015, plaintiff filed

                                            - 7 -
Filed 07/09/19                        Case 17-02091                           Doc 268



       1 a petition for relief under Chapter 13 of the Bankruptcy Code.

       2 Adv. Dkt. 226, Ex. 1 at ¶ 37; Id., Ex. 2 at Ex. X; see also Adv.
       3 Dkt. 238 at ¶j 8, 21, 34. Although plaintiff notified defendants

       4 of her bankruptcy filing after she filed and before December 14,

       5 2015, Adv. Dkt. 226, Ex. 1 at ¶ 38; Id., Ex. 2 at Ex. W,

       6 defendants nevertheless foreclosed on DOT 2 on December 14, 2015.
       7 Adv. Dkt. 226, Ex. 1 at ¶ 38; Id., Ex. 2 at Ex. X; see also Adv.

       8 Dkt. 238 at ¶j 9, 22, 35. A trustee's deed was recorded on
       9 December. 22, 2015. Adv. Dkt. 226, Ex. 1 at ¶ 41; Id., Ex. 2 at

      10 Ex. X; see also Ex. 238 at ¶j 10, 23, 36. Mr. Roth subsequently
      11 conveyed his interest in the Property to defendants in a grant

      12 deed recorded on December 30, 2015. Adv. Dkt. 226 at Ex 3.

      13         Plaintiff's bankruptcy case was dismissed on May 11, 2016.
      14. Adv. Dkt. 226, Ex. 1 at ¶ 46; Bankr. Dkt. 52; see also Adv. Dkt.
      15 238 at ¶J 11, 24, 37. Six months later, on November 9, 2019,
      16 defendants initiated unlawful detainer proceedings to recover
      17 possession of the Property. Adv. Dkt. 226,Ex. 1 at ¶ 48; Id.,
      18 Ex. 2 at Ex. Z; see also Adv. Dkt. 238 at ¶J 12, 25, 38.
      19 However, at all times, plaintiff has remained in possession of
      20 and continued to reside on the Property. Adv. Dkt. 226, Ex. 1 at

      21 ¶ 18; see also Adv. Dkt. 238 at ¶j 13, 26, 39. Indeed, although
      22 plaintiff has continued to reside on the Property at all relevant
      23 times, she has only paid rent in the amount of $900.00 per month
      24 to Mr. Roth in cash payments for several months in 2013-2014.

      25 Adv. Dkt. 226, Ex. 1 at ¶ 18.
      26
      27
      28

                                          - 8 -
Filed 07/09/19                         Case 17-02091                            Doc 268



           Venue, Jurisdiction, and Consent

       2         Venue is proper under 28 U.S.C. § 1409.

       3         Federal subject matter jurisdiction is founded on 28 U.S.C.

       4 § 1334. This adversary proceeding involves core claims under 28

       5 U.S.C. §§ 157(b) (2) (A), (G), and (0), as well as a non-core claim

       6 under California state law.

       7         Plaintiff consents to the entry of final orders and judgment

       8 by a bankruptcy judge under 28 U.S.C. § 157(c) (2). Adv. Dkt. 77
       9 at 2:14-16. Defendants concede that consent is not necessary for
      10 a bankruptcy judge to enter a final judgment on the core § 362
      11 automatic stay claims alleged in the first and second causes of
      12 action and, therefore, their earlier non-consent applies only to

      13 the remaining non-core state law claim alleged in the fourth
      14 cause of action. Adv. Dkt. 131 (audio at 21:08-22:30). Although
      15 the court reserved that issue for trial, given the disposition
      16 below, the court now concludes that defendants have impliedly
      17 consented to the entry of a final judgment by a bankruptcy judge
      18 on the non-core state law claim alleged in the fourth cause of

      19 action. See 28 U.S.C. 157(c) (2)
      20         Bankruptcy proceedings fall into three categories, those:

      21 (i) that arise under Title 11; (ii) that arise in a Title 11
      22 case; and (iii) that are "related to" a Title 11 proceeding.
      23 Stern v. Marshall, 564 U.S. 462, 473 (2011) . Cases in the former
      24 two categories are known as "core" proceedings, while cases that
      25 are only related to a Title 11 proceeding are "non-core." See
      26 Id.at 473-475; 28 U.S.C. § 157(b) . District courts may refer
      27 any bankruptcy proceeding, whether core or non-core, to the

      28 bankruptcy court. 28 U.S.C. § 157(a); Id. at 474.

                                           - 9 -
Filed 07/09/19                          Case 17-02091                           Doc 268



       1          Generally, a bankruptcy judge may hear and enter a final

       2 judgment in a core proceeding, but in a non-core proceeding, may

       3 only submit proposed findings of fact and conclusions of law to

       4 the district court which then enters final judgment. Id. at

       5 474-75; 28 U.S.C. § 157(c) (1). A bankruptcy judge may, however,

       6 "with the consent of all the parties to the proceeding, ... hear
       7 and determine and ... enter appropriate orders and judgments

       8         ." 28 U.S.C. § 157(c) (2); Executive Benefits Ins. Agency v.

       9 Arkison, 573 U.S. 25, 38 (2014)
      10          In Weilness Int'l Network, Ltd. v. Sharif, 135 s.ct. 1932

      11 (2015), the Supreme Court addressed the question whether parties
      12 can consent to adjudication and the entry of final orders and
      13 judgment by the bankruptcy court of traditional non-core claims.
      14 Id. at 1939. The Supreme Court answered the question in the
      15 affirmative. Id. at 1944-45. More importantly, the Weliness
      16 court clarified that neither the United States Constitution nor
      17 28 U.S.C. § 157 mandate that a party expressly consent to
      18 bankruptcy court adjudication. Id. at 1947. "The implied
      19 consent standard ... supplies the appropriate rule for
      20 adjudications by bankruptcy courts under § 157." Id. at 1948.
      21 "[T]he key inquiry is whether the litigant or counsel was made
      22 aware of the need for consent and the right to refuse it, and
      23 still voluntarily appeared to try the case before the non-Article
      24 III adjudicator." Id. (internal quotation and citation omitted);
      25 see also Executive Benefits Ins. Agency v. Arkinson (In re
      26 Bellingham Ins. Agency, Inc.), 702 F.3d. 553, 567 (9th Cir. 2012)
      27 (discussing party's implied consent to permit a bankruptcy judge
      28 "to decide finally")

                                            - 10 -
Filed 07/09/19                        Case 17-02091                             Doc 268



       1         The intentional misrepresentation claim that was alleged in

       2    the third cause of action was previously dismissed with prejudice

       3    and without leave to amend. 3 Adv. Dkts. 132,134. That

       4    dismissal was not appealed. That leaves the unfair business

       5    practices claim in the fourth cause of action as the only

       6    remaining state law non-core claim alleged in the second amended
       7    complaint and, thus, the only claim for which defendants

       8    previously acknowledged consent is needed.
       9         The Supreme Court in Wellness observed that the
      10    determination of whether a party has in fact consented to

      11    bankruptcy court jurisdiction on a non-core claim may "require a

      12    deeply fact bound analysis of the procedural history" of a

      13    particular case. Weilness, 135 S.Ct. at 1949. A fact bound
      14    analysis of the procedural history of this case implicates the
      15    defendants' implied consent to the entry by this court of a final
      16    judgment on the fourth cause of action.
      17         Defendants asked the court to dismiss plaintiff's state law
      18    claims "with prejudice" on multiple occasions. Defendants'

      19    request for a "with prejudice" dismissal is tantamount to a
      20    request for the court to enter a final judgment on the merits of
      21    the non-core claims. Mann v. HEW, Health Care Financing Agency,
      22    769 F.2d 590, 594 (9th Cir. 1985), cent. denied, 474 U.S. 1061
      23
      24
                 3 The court has the authority to issue final orders on
      25    pretrial matters that do not involve factual findings. Sigma
            Micro Corp. v. Healthcentral.com (In re Healthcentral.com ), 504
      •26
            F.3d 775, 787-88 (9th Cir. 2007) . That includes a claim-
      27    dispositive motion to dismiss. In re AWTR Liquidation, Inc., 547
            B.R. 831, 839 (Bankr. C.D. Cal. 2016) (citing PDG Los Arcos, LLC
      28    v. Adams, 436 Fed. Appx. 739, 743 (9th Cir. 2011)).

                                          - 11 -
Filed 07/09/19                        Case 17-02091                           Doc 268



           (1986); see also 9 Wright & Miller § 2373, at 396, n. 4 ("{W]±th

       2 prejudice is an acceptable form of shorthand for an adjudication

       3 upon the merits.") (internal quotations omitted) . For some

       4 courts, that is enough to trigger implied consent. In re Jordan,
       5 543 B.R. 878, 882 (Bankr. C.D. Ill. 2016) (finding implied
       6 consent where defendant moved to dismiss and asked the bankruptcy

       7 court "to enter a final order of dismissal.") . But even more

       8 compelling here is that defendants have now explicitly and
       9 unconditionally asked the court to grant summary judgment and
      10 thereby enter a final judgment on the remaining non-core claim
      11 alleged in the fourth cause of action. See Adv. Dkt. 224 at 11.
      12 In this court's view, defendants' request for summary judgment
      13 after withholding consent is enough to warrant a finding of
      14 implied consent to the entry of a final judgment by the
      15 bankruptcy court on the remaining state law non-core claim
      16 alleged in the fourth cause of action. See 11 U.S.C. §
      17 157(c) (2); True Traditions, LC v. Wu, 552 B.R. 826, 839 (N.D.
      18 Cal. 2015) (request for entry of final judgment on summary
      19 judgment motion is implied consent); see also Haley v. Barlays
      20 Bank Del. (In re Carter), 506 B.R. 83, 88 (Bankr. D. Ariz. 2014)
      21 (finding that a summary judgment movant waived its Stern
      22 objection to the court's constitutional authority and commenting
      23 that "it is difficult to understand how both the objection to

      24 final judgment and the request for entry of final judgment could
      25 have been filed in compliance with Rule 9011(b) .")
      26         Based on the foregoing, the court concludes it has full
      27 constitutional and statutory authority to hear and determine the
      28 defendants' summary judgment motion and to enter a final judgment

                                         - 12 -
Filed 07/09/19                        Case 17-02091                             Doc 268



       1 on all claims alleged in the second amended complaint, the non-

       2 core state law claim in the fourth cause of action included.

       3
       4   Requests for Judicial Notice

       5         Plaintiff and defendants have both filed requests for

       6 judicial notice.

       7         Defendants request judicial notice of allegations in

       8 plaintiff's second amended complaint, exhibits submitted with the
       9 second amended complaint, and a recorded grant deed pursuant to
      10 which Mr. Roth conveyed his interest in the Property to
      11 defendants. Adv. Dkt. 226.
      12         Plaintiff makes limited objections to defendants' request
      13 for judicial notice. Plaintiff objects only to judicial notice
      14 of the allegation in the second amended complaint that references

      15 DOT 2 and also objects to the DOT 2 exhibit attached to the
      16 second amended complaint on the basis it lacks foundation. Adv.

      17 Dkt. 238 at ¶j 3, 16, 29, 42. Plaintiff also objects to judicial
      18 notice of the allegation in the second amended complaint that
      19 defendants conducted a nonjudicial foreclosure sale on December
      20 14, 2015, and the trustee's deed from that ñonjudicial
      21 foreclosure sale. Id., at     fT 9, 22, 35, 49. For the reasons
      22 explained below, plaintiff's objections are OVERRULED and
      23 defendants' request for judicial notice is GRANTED.

      24         The court initially notes that an opposing party's pleadings
      25 are admissible and can serve as a basis for summary judgment.
      26 Prepaid Teleconnect, Inc. v. City of Murrieta, 2016 WL 1622609,
      27 *3 (E.D. Cal. 2016) ("A statement in an opposing party's
      28 pleadings qualifies as an admission, rendering it admissible for

                                          - 13 -
Filed 07/09/19                          Case 17-02091                          Doc 268



       1   purposes of summary judgment."); see also Lockwood v. Wolf Corp.,

       2   629 F.2d 603, 611 (9th Cir. 1980) .      As to DOT 2 on which

       3   defendants rely for their motion, it is the same document that

       4   plaintiff attached as an exhibit to the second amended complaint

       5   and which plaintiff states in the second amended complaint is a

       6   true and correct copy. Adv. Dkt. 78 at Ex. C. Thus, not only is

       7   judicial notice of matters on the court's docket appropriate,

       8   United States v. Wilson, 631 F.2d 118, 119-20 (9th Cir. 1980),
           but plaintiff has already authenticated the document to which she

      10   now objects to the court taking judicial notice of. In any case,

      11   the court will take judicial notice of Exhibits 1, 2, and 3

      12   attached to Adv. Dkt. 226.

      13         Plaintiff requests that the court take judicial notice of

      14   pleadings in what appears to be related litigation involving

      15   defendants before the Sutter County Superior Court. Adv. Dkt.
      16   236. Defendants object to plaintiff's request to the extent it

      17   is a request for the court to accept the truth of facts stated in

      18   the pleadings. For the reasons explained below, defendants'

      19   objection is SUSTAINED IN PART and OVERRULED IN PART which means

      20   plaintiff's request for judicial notice is GRANTED IN PART and

      21
      22         1n any event, defendants have sufficiently admitted
                 4


      23   allegations in the second amended complaint relevant to the
           disposition of the summary judgment motion. Compare Adv. Dkts.
      24   77 and 136 at ¶j 7-10, 12-15, 29, 30, 37-39, 41, 46-50; Adv.
           Dkts. 238 and 254. Judicial notice of undisputed facts within
      25   the court's own records is appropriate. Forte v. County of
           Merced, 2013 WL 3282957, *2 (E.D. Cal. 2012) ("[A] court may take
      26
           judicial notice of undisputed facts contained in a public
      27   document such as a court filing and may rely on those facts as if
           they are true."); see also Teixeira v. County of Alameda, 873
      28   F.3d 670, 676 n. 6 (9th Cir. 2017)

                                           - 14 -
Filed 07/09/19                        Case 17-02091                            Doc 268



       i-I DENIED IN PART.
       2         Judicial notice of documents and pleadings filed in related

       3 litigation is permissible. See Reyn's Pasta Bella, LLC v. Visa

       4 USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006). However, a

       5 court may take judicial notice of a document filed in another
       6 court not for the truth of the matters asserted in the other
       7 litigation document but, rather, only to establish the fact of

       8 such litigation. San Luis v. Badgley, 136 F. Supp. 2d 1136, 1146
       9 (E.D. Cal. 2000). Applying that standard here, the court will
      10 take judicial notice of the existence of the Sutter County
      11 Superior Court pleadings and proceedings. See Nelson v. Union

      12 Bank of Calif., N.A., 290 F. Supp. 2d 1101, 1113 (C.D. Cal.
      13 2003) . However, the court does not take judicial notice of facts
      14 asserted in the Sutter County Superior Court pleadings.
      15
      16 Applicable Legal Standard
      17         Federal Rule of Civil Procedure 56, applicable by Federal

      18 Rule of Bankruptcy Procedure 7056, permits the court to grant

      19 summary judgment if the movant shows that there is no genuine
      20 dispute as to any material fact and the movant is entitled to
      21 judgment as a matter of law." Fed. R. Civ. P. 56(a); Fed. R.
      22 Bankr. P. 7056; see also Local Bankr. R. 7056-1.
      23         A motion for summary judgment calls for a "threshold
      24 inquiry" into whether a trial is necessary, that is, whether "any
      25 genuine factual issues . . . properly can be resolved only by a
      26 finder of fact because they may reasonably be resolved in favor
      27 of either party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
      28 250 (1986) . The court does not weigh evidence or assess

                                         - 15 -
Filed 07/09/19                          Case 17-02091                            Doc 268



       1 credibility; rather, it determines which facts the parties do not

       2 dispute, then draws all inferences and views all evidence in the

       3 light most favorable to the nonmoving party. See Id. at 255;

       4 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
       5 587-88 (1986). "Where the record taken as a whole could not lead

       6 a rational trier of fact to find for the non-moving party, there

       7 is no 'genuine issue for trial.'" Id. at 587.

       8         The moving party bears the initial burden of "informing the
       9 district court of the basis for its motion, and identifying those
      10 portions of [the record] which it believes demonstrate the
      11 absence of a genuine issue of material fact." Celotex Corp. v.

      12 Catrett, 477 U.S. 317, 323 (1986). As noted above, an opposing
      13 party's pleadings are admissible for that purpose. Id. at 324;
      14 Prepaid Teleconnect, 2016 WL 1622609 at        *3; see also Lockwood,

      15 629 F.2d at 611.
      16         The non-moving party must, in response to a summary judgment

      17 motion, "go beyond the pleadings" and "designate specific facts
      18 showing that there is a genuine issue for trial." Celotex, 477

      19 U.S. at 324 (quotation marks omitted). The non-moving party
      20 "must do more than simply show that there is some metaphysical
      21 doubt as to the material facts." Matsushita, 475 U.S. at 586.
      22 "Only disputes over facts that might affect the outcome of the
      23 suit under the governing law will properly preclude the entry of
      24 summary judgment." Anderson, 477 U.S. at 248.

      25
      26   Discussion

      27         A.     The First and second Causes of Action
      28         The commencement of a case in bankruptcy creates an

                                           - 16 -
Filed 07/09/19                        Case 17-02091                         Doc 268



       1 "estate," which contains all of the debtor's interests (whether

       2 legal or equitable) in property, tangible or intangible. 11
       3 U.S.C. § 541(a); United States v. Whiting Pools, Inc., 462 U.S.
       4 198, 203-05 (1983). The bankruptcy estate - and property of it -
       5 is protected by an automatic stay of actions by all entities to

       6 collect or recover on claims and with regard to property of the

       7 estate. See 11 U.S.C.     H 541(a) & 362(a).
       8         However, interests that a debtor does not hold at the

       9 commencement of the bankruptcy case do not pass to the estate,
      10 and such interests are not subject to the automatic stay.
      11 "Section 362(a) only stays actions against the debtor, property
      12 of the debtor or property of the bankruptcy estate. The stay
      13 does not apply to property in which the debtor's interest was
      14 completely extinguished before the case was filed." Rutter, Cal.
      15 Prac. Guide Bankruptcy § 8:790, Exceptions to Automatic Stay

      16 (citation omitted) . Unfortunately for the plaintiff, these are
      17 the circumstances in which she finds herself in this adversary
      18   I proceeding.
      19         We begin with DOT 1. When plaintiff executed DOT 1 she
      20 conveyed the entirety of her legal interest in the Property as

      21 security for the loan from Mr. Roth. See Bank of Italy Nat'l Tr.
      22 & Say. Ass'n v. Bentley, 217 Cal. 644, 655-56 (1933) (explaining
      23 conveyance of legal title or interest as security under deed of
      24 trust); Davidow v. Corp. of Am., 16 Cal.App.2d 6, 11-12 (1936)
      25 (accord). Plaintiff and Mr. Heimburger then signed DOT 2.
      26 Consistent with Bank of Italy and Davidow, supra, DOT 2 states
      27 that MERS as Countrywide's nominee holds legal title as security
      28 for Countrywide's loan to plaintiff and Mr. Heimburger. For

                                          - 17 -
Filed 07/09/19                        Case 17-02091                            Doc 268



       1 purposes relevant here, that included Mr. Heimburger's legal
       2 interest in the Property which was not encumbered by DOT 1.

       3         By 2005 then, plaintiff's legal interest in the Property is

       4 encumbered by Mr. Roth's lien under DOT 1, and Mr. Heimburger's

       5 legal interest in the Property is encumbered by Countrywide's

       6 lien under DOT 2. Plaintiff and Mr. Heimburger retained whatever

       7 equitable interests in the Property they each held at the time.

       8         Fast forward to 2010. Plaintiff and Mr. Heimburger are
       9 divorced and, in the course of their divorce proceeding, they
      10 entered into the state-court approved MSA. The MSA granted
      11 plaintiff the Property as her sole and separate property. The

      12 NSA was never recorded. Nevertheless, the unrecorded MSA has the
      13 status of an unrecorded grant of an intterest in property from Mr.

      14 Heimburger to the plaintiff. See California Family Code §
      15 1502(b) ("Recording or nonrecording of a premarital agreement or
      16 other marital property agreement has the same effect as recording
      17 or nonrecording of a grant of real property.")
      18         Plaintiff conceded during oral argument that the interests
      19 in the Property that she now claims were affected by the
      20 defendants' postpetition foreclosure were interests she acquired

      21 from Mr. Heimburger under the MSA. Plaintiff's opposition
      22 confirms this, page 7 of which states as follows:
      23         The Complaint alleges that Ms. Battaglia had an
                 interest in 15935 D Street Meridian, CA via her
      24         unrecorded Marital Settlement Agreement that became
                 part of the bankruptcy estate.. The foreclosure sale
      25         affected Ms. Battaglia's interest in the property and
                 was an attempt to enforce a lien against her, which she
      26         had obtained from Kevin Heimburger in their divorce.

      27 IDkt. 235 at 7:9-13.
      28         When pressed as to the precise interests that plaintiff

                                          - 18 -
Filed 07/09/19                        Case 17-02091                             Doc 268



       1 acquired from Mr. Heimburger under the MSA and that are issue in
       2 this adversary proceeding, plaintiff identified two: (i) the

       3 right to obtain legal title to the Property from Mr. Heimburger

       4 and (ii) the right to live on the Property. Again, this is

       5 consistent with plaintiff's opposition which states that

       6 defendants "nonjudicial foreclosure sale affected Ms[sic}
       7 Battaglia's right to obtain title from Kevin Heimburger that she
       8 was entitled too and disturbed her peace in her home." Dkt. 235
       9 at 7:18-19. As plaintiff correctly noted during oral argument,
      10 the right to obtain title is an equitable interest in property.

      11 See Rosenthal v. Landau, 90 Cal.App.2d 310, 312-13 (1949). The

      12 latter right may appropriately be characterized as a possessory
      13 interest that remains with the trustor even after title passes as
      14 security under a deed of trust. See Bank of Italy, 217 Cal. at
      15 656-57 ("The legal estate thus left in the trustor or his
      16 successors entitles them to the possession of the property until
      17 their rights have been fully divested by a conveyance made by the
      18 trustees in the lawful execution of their trust, and entitles

      19 them to exercise all the ordinary incidents of ownership in

      20 regard to the property, subject always, of course, to the

      21 execution of the trust.")
      22         To the extent the aforementioned rights plaintiff states she
      23 acquired from Mr. Heimburger under the MSA are unrecorded
      24 property interests, by operation of California law they passed
      25 from plaintiff to the DOT 1 trustee as additional security for
      26 Mr. Roth's benefit under DOT 1. California Civil Code § 2930

      27 states that "[t] itle acquired by the mortgagor subsequent to the
      28 execution of the mortgage, inures to the mortgagee as security

                                          - 19 -
Filed 07/09/19                        Case 17-02091                            Doc 268



       1 for the debt in like manner as if acquired before the execution."

       2 As explained in Perego v. Seltzer, 260 Cal.App.2d 825 (1968)

       3         This code section is fully applicable to trust deeds
                 (Barberi v. Rothchild, 7 Cal.2d 537 [61 P.2d 7601), and
       4         it is well settled that a trust deed creates a valid
                 lien on real property to secure a debt for which it is
       5         executed, even though the trustor has no title to the
                 property at the time of the execution of the
       6         instrument, provided he subsequently acquires title
                 thereto during the life of the deed of trust. Title to
       7         real property acquired after it is mortgaged is deemed
                 to be covered by the lien on the theory that the
       8         mortgagor is estopped from denying title under such
                 circumstances. (California Bank v. Bell), 38 Cal.App.2d
       9         533 [101 P.2d 7241; Civ. Code, § 2930; 17 Cal.Jur., §
                 142, p.854; 58 A.L.R. 391, note; Orr v. Stewart, 67
      10         Cal. 275 [7 P. 693]; Schelling v. Thomas, 96 Cal.App.
                 682, 688 [274 P. 755].)
      11
           Id. at 828-29.
      12
                 Although § 2930 is an equitable doctrine of common law, In
      13
           re Wagabaza, 582 B.R. 486, 496 (Bankr. C.D. Cal. 2018), it
      14
           remains a fundamental and well-grounded principle codified in
      15
           California law that must not be ignored so as to render it
      16
           meaningless. See In re Southbay Expressway, L.P., 2010 WL
      17
           4393869, *4 (Bankr. S.D. Cal. 2010) . This is particularly true
      18
           when, as here, plaintiff received the benefit of two loans
      19
           totaling nearly $360,000.00 and does not assert any inequity
      20
           arising from the MSA.
      21
                 The same is also true even if the rights that plaintiff
      22
           states she acquired from Mr. Heimburger under the MSA are
      23
           equitable interests in the Property. Although they transferred
      24
           to plaintiff under the MSA they likewise passed to the DOT 1
      25
           trustee as additional security for Mr. Roth's benefit under DOT 1
      26
           by operation of California law. California Civil Code § 1106
      27
           states that "[w] here a person purports by proper instrument to
      28

                                          - 20 -
Filed 07/09/19                        Case 17-02091                           Doc 268



       1 grant real property in fee simple, and subsequently acquires any

       2 title, or claim of title thereto, the same passes by operation of
       3 law to the grantee, or his successors." The California Supreme

       4 Court has held that Civil Code § 1106 is applicable to deeds of
       5 trust except that the title or claim to it passes to the trustee

       6 as additional security rather than to the grantee. Barberi, 7

       7 Cal. 2d at 540.

       8         The point here is this: Although it is true that plaintiff
       9 acquired Mr. Heimburger's interest in the Property consisting of
      10 his right to obtain title and a possessory right through the MSA,
      11 it is equally true that by operation of California law those
      12 interests became additional security for Mr. Roth's benefit under

      13 DOT 1. So by January of 2010, in addition to plaintiff's legal
      14 interest in the Property, Mr. Roth's security under DOT 1
      15 included the equitable and possessory rights that plaintiff

      16 received from Mr. Heimburger under the MSA.
      17         Mr. Roth foreclosed on DOT 1 in September of 2011. That
      18 foreclosure extinguished the entirety of plaintiff's legal
      19 interest in the Property and any residual equitable interest
      20 associated with plaintiff's legal title. Moeller v. Lien, 25
      21 Cal.App.4th 822, 834 (1994) (after foreclosure, trustor lacks
      22 legal or equitable right, title, or interest in property all of
      23 which vest in purchaser) . Mr. Roth's foreclosure on DOT 1 also
      24 extinguished the equitable and possessory interests that
      25 plaintiff states she acquired from Mr. Heimburger under the MSA
      26 and which by operation of law transferred to the DOT 1 trustee as
      27 additional security for Mr. Roth's benefit under DOT 1. Bank of
      28 Italy, 217 Cal. at 656-57; see also Perkins v. Chad Dev. Corp.,

                                         - 21 -
Filed 07/09/19                        Case 17-02091                            Doc 268



       1   95 Cal.App.3d 645, 651 (1979) (holding that foreclosure

       2   extinguished any interest claimed in property, including

       3   equitable interest acquired after deed of trust was executed)
       4   Indeed, plaintiff concedes these points. See Dkt. 226, Ex. 1 at

       5   ¶ 13 ("On September 13, 2011, John Roth, III obtained an interest

       6   in one half of the property by a Trustee's Deed Upon Sale[.]").

       7         Effectively, then, Mr. Roth's foreclosure on DOT 1 gave Mr.

       8   Roth the entirety of plaintiff's interests in the Property which,

       9   at the time of his foreclosure, included the equitable right to

      10   Mr. Heimburger's title and the possessory right which plaintiff

      11   stated she received under the MSA. 5 So by September 2011 all
      12   interests in the Property were held by non-debtors,    i.e., Mr.

      13   Roth following his foreclosure on DOT 1 and Mr. Heimburger whose

      14   legal title remained encumbered by defendants' lien under DOT 2.

      15   That means when plaintiff filed her bankruptcy petition over four

      16   years later on December 11, 2015, and when defendants foreclosed

      17   on DOT 2 three days after the petition was filed knowing that a
      18   bankruptcy case was filed, plaintiff had no interest in the
      19   Property that would (or could) have become property of the estate

      20   protected by the automatic stay. That also means defendants'
      21   postpetiton foreclosure on DOT 2 did not (and could not) violate
      22   any provision of § 362(a), willfully or otherwise. 6
      23
      24        5 That also means that when Mr. Heimburger purported to

           quitclaim his interest to Mr. Roth one week after Mr. Roth
      25   foreclosed on DOT 1 he really quitclaimed nothing. At that point
      26   Mr. Heimburger no longer had anything left to quitclaim.

      27         Because the entirety of plaintiff's interest in the
                 6

           Property - interests received from Mr. Heimburger under the MSA
      28   included - was terminated prepetition by Mr. Roth's foreclosure

                                          - 22 -
Filed 07/09/19                            Case 17-02091                            Doc 268



       1            To reiterate, defendants' postpetition foreclosure did not

       2       (and could not) implicate property of the estate and,

       3       correspondingly, it did not (and could not) violate the automatic

       4       stay of § 362(a). Therefore, for the foregoing reasons, summary

       5       judgment on the first and second causes of action alleged in the

       6       second amended complaint will be granted for defendants and

       7       against plaintiff.
       8            B.   Fourth Cause of Action
       9            The fourth cause of action purports to allege an unfair

      10       business practices claim under California Business & Professions

      11       Code § 17200. The claim is premised on purported violations of §

      12       362 and California Civil Code § 1709.

      13            Because the court will grant summary judgment for defendants
      14       on the first and second causes of action, there can be no claim
      15       under California Business & Professions Code § 17200 premised on
      16       a violation of § 362. Defendants are therefore entitled to
      17       judgment as a matter of law on that aspect of the claim alleged

      18       in the fourth cause of action.
      19            To the extent the intentional misrepresentation claim
      20   I   previously alleged in the third cause of action was dismissed

      21
               on DOT 1, plaintiff's presence on the Property when she filed her
      22       bankruptcy petition and thereafter did not give rise to an
      23       independent possessory interest protected by the automatic stay.
               See In Eden Place, LLC v. Pen (In re Perl), 811 F.3d 1120 (9th
      24       Cir. 2016) . And in any case, defendants did not initiate state
               law unlawful detainer proceedings to recover possession of the
      25       Property until six months after plaintiff's bankruptcy case was
               dismissed at which point there was no longer an estate or an
      26
               automatic stay.  1(00 v. VNO Shops on the Lake (In re Koo), 2013

      27       WL 5460138, *2 (9th Cm. BAP 2013) . Defendants also made no
               attempt to remove plaintiff from the Property during this
      28       litigation.

                                                - 23 -
Filed 07/09/19                        Case 17-02091                             Doc 268



       1 with prejudice on the basis plaintiff is unable to establish the

       2 element of reliance necessary for the claim, the fourth cause of

       3 action similarly fails as a matter of law to the extent it is

       4 premised on California Civil Code § 1709. Section § 1709 states

       5 that "[o]ne who willfully deceives another with intent to induce
       6 him to alter his position to his injury or risk, is liable for
       7 any damage which he thereby suffers." Cal. Civ. Code § 1709.
       8 Like the intentional misrepresentation claim of the former third
       9 cause of action, § 1709 is grounded in fraud and therefore
      10 requires proof of reliance. Apumac, LLC v. Flint Hills Int'l,

      11 2015 WL 13306128,    *3 (C.D. Cal. 2015) (citing Lazar v. Superior

      12 Court, 12 Cal. 4th 631, 638 (Cal. 1996) and Cal. Civ. Code §
      13 1709); Jones v. Wells Fargo Bank N.A., 2011 WL 13136503,    *4 (C.D.

      14 Cal. 2011) . Inasmuch as this aspect of the § 17200 claim
      15 requires proof of an element the court has already determined
      16 plaintiff is unable to establish in the context of fraud as a

      17 matter of law, this aspect of the fourth cause of action likewise
      18 fails as a matter of law.

      19         In short, plaintiffs are entitled to judgment on the fourth
      20 cause of action as a matter of law. Therefore, consistent with

      21 I the court's determination that defendants have consented to entry
      22 of a final judgment by a bankruptcy judge on the remaining non-
      23 core state-law claim, summary judgment will be granted for
      24 defendants and against plaintiff on the state law claim alleged
      25 I under California Business & Professions Code § 17200 in the
      26 I fourth cause of action.
      27
      28

                                         - 24 -
Filed 07/09/19                           Case 17-02091                         Doc 268



       1     Conclusion

       2          For all the foregoing reasons, defendants' motion for
       3 summary judgment is granted. Judgment will be entered for the
       4 defendants and against plaintiff on the first, second, and fourth
       5 causes of action remaining in the second amended complaint with

       6 plaintiff taking nothing on those claims. Defendants'
       7 alternative request for summary judgment on the punitive damage

       8 claim will be denied as moot.
       9          Provided a timely application is filed, defendants, as the

      10 prevailing parties, shall be awarded costs, other than attorney's
      11 fees. See Fed. R. Bankr. P. 7054(b) (1).
      12 I        To the extent there is a basis under applicable law, and
      13 consistent with Fed. R. Bankr. P. 9011, defendants may file a
      14 motion for attorney's fees under Fed. R. Bankr. P. 7054(b) (2) and
      15 Fed. R. Civ. P. 54(d).
      16          The continued hearing scheduled for July 16, 2019, at 9:30

      17 a.m. will be vacated.
      18          A separate order granting defendants' motion for summary

      19 judgment and a separate judgment will issue.
      20          Dated: July 9, 2019.
      21
      22
                                  UNITED STATES BANKRUPTCY JUDGE
      23

      24
      25
      26
      27
      28

                                            - 25 -
Filed 07/09/19                               Case 17-02091             Doc 268



       1                            INSTRUCTIONS TO CLERK OF COURT
                                             SERVICE LIST
       2
                TheClerk of Court is instructed to send the attached
       3   document, via the ENC, to the following parties:

       4   Kimberly A. Harrison
           604 10th Street
       5   Sacramento CA 95814
       6
           Bryan L. Hawkins
       7   500 Capitol Mall #1600
           Sacramento CA 95814
       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28

                                                - 26 -
